89 F.3d 831
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shaka Macumba ZULU X, formerly known as Michael WayneMontgomery, a/k/a Thomas Edward Howard, Plaintiff-Appellant,v.STATE of South Carolina;  Attorney General of the State ofSouth Carolina, Defendants-Appellees.
No. 96-6172.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided June 25, 1996.

Shaka Macumba Zulu X, Appellant Pro Se.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
Dismissed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.   Zulu X v. South Carolina, No. CA-MC-95-221-6-3AK (D.S.C. Jan. 17, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED